                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

RIGHTCHOICE MANAGED CARE, INC.,                  )
et al.,                                          )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )          No. 5:18-cv-06037-DGK
                                                 )
HOSPITAL PARTNERS, INC., et al.,                 )
                                                 )
       Defendants.                               )

            ORDER DENYING MOTION TO STRIKE KAREN B. FORTUNE’S
                     EXPERT OPINIONS AND TESTIMONY

       This lawsuit arises out of an alleged fraudulent pass-through billing scheme for laboratory

tests billed from Putnam County Memorial Hospital (“Putnam”), a small hospital in rural Missouri.

Plaintiffs, a group of licensees or subsidiaries of independent licensees of Blue Cross and Blue

Shield Association, are suing a variety of Defendants who allegedly participated in, or benefitted

from, the alleged scheme, including the laboratories who conducted the testing.

       Now before the Court is Defendants Serodynamics, LLC’s; LabMed Services, LLC’s;

Beau Gertz’s; and Mark Blake’s (collectively “the Sero Defendants”) Motion to Partially Strike

Expert Opinions and Proffered Testimony of Karen B. Fortune. ECF No. 480.

       When the admissibility of expert testimony is challenged, the district court must make “a

preliminary determination of whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology properly can be applied to the

facts in issue.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592-93 (1993). The party

seeking to introduce the expert’s testimony bears the burden of establishing its admissibility by a

preponderance of the evidence. Lauzon v. Senco Prods., Inc., 270 F.3d 681, 686 (8th Cir. 2001).




        Case 5:18-cv-06037-DGK Document 620 Filed 08/16/21 Page 1 of 4
        Under Federal Rule of Evidence (“FRE”) 702, a witness may give an expert opinion if the

following conditions are met:

                 (a) the expert’s scientific, technical or other specialized knowledge
                 will help the trier of fact to understand the evidence or to determine
                 a fact in issue; (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and methods;
                 and (d) the expert has reliably applied the principles and methods to
                 the facts of the case.

In other words, the proponent must show that the expert’s opinions are relevant, the expert is

qualified to offer them, and “the methodology underlying his conclusions is scientifically valid.”

Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757-58 (8th Cir. 2006). Doubts should be

resolved in favor of admissibility. Marmo, 457 F.3d at 758.

        The Eighth Circuit has repeatedly observed that, as a general rule, “‘the factual basis of an

expert opinion goes to the credibility of the testimony, not the admissibility,’” but “‘if the expert’s

opinion is so fundamentally unsupported that it can offer no assistance to the jury, it must be

excluded.’” Lawrey v. Good Samaritan Hosp., 751 F.3d 947, 952 (8th Cir. 2014) (quoting Neb.

Plastics, Inc. v. Holland Colors Ams., Inc., 408 F.3d 410, 415 (8th Cir. 2005)).

        Plaintiffs have retained Karen B. Fortune, CPA/CFF, CGMA, MAcc 1, to testify as an

expert on (1) tracing the payments Plaintiffs allegedly made through Putnam to the Sero

Defendants, and (2) Plaintiff’s calculation of damages. The Sero Defendants move to strike that

portion of her report and testimony dealing with the calculation of damages. They argue her report

is just a simple calculation that does not employ any expert methodology. They also argue her




1
 “CPA” means Certified Public Accountant; “CFF” means Certified in Financial Forensics; and “CGMA” means
Chartered Global Management Accountant. Both of these credentials are issued by the American Institute of Certified
Public Accountants. “MAcc” refers to a Masters in accounting.

                                                        2

          Case 5:18-cv-06037-DGK Document 620 Filed 08/16/21 Page 2 of 4
analysis is fundamentally flawed because it fails to account for the value of the testing provided

by the Serodynamics to Plaintiffs’ members.

        These arguments are without merit. As a threshold matter, it appears Ms. Fortune’s

damages analysis involves a variety of high-volume calculations derived from multiple data

sources, including cross-referencing large data sources based upon overlapping identifiers and

analyzing claims data based on the time of the Sero Defendants’ contractual relationships with

Putnam. As such, they are not calculations that any layperson with a calculator could perform, as

the Sero Defendants suggest. Even if these were simple calculations, FRE 702 does not require a

“proffered expert to make complicated mathematical calculations.” WWP, Inc. v. Wounded

Warriors Family Supp., Inc., 628 F.3d 1032, 1039-40 (8th Cir. 2011) (emphasis in original); see

also, Jet Midwest Int’l Co. v. Jet Midwest Grp., LLC, No. 5:18-CV-06019-FJG, 2019 WL 8333450,

at *3 (W.D. Mo. Nov. 6, 2019) (declining to exclude the testimony of a certified public accountant

and fraud examiner on the grounds that his calculations were “overly simplistic”).

       As for the Sero Defendants argument that her testimony should be excluded because her

analysis does not take into account the value of the tests performed by Serodynamics, this argument

challenges Ms. Fortune’s factual assumptions, not her methods. And as the Eight Circuit observed,

“[t]ime and again, we have noted that the factual basis of an expert’s opinion generally relates to

the weight a jury out to accord that opinion. Thus, unless the factual or methodological basis for

the testimony is fundamentally unreliable, its admission is not an abuse of discretion.” Margolies

v. McCleary, Inc., 447 F.3d 1115, 1120-21 (8th Cir. 2006). Here, there is evidence that Plaintiffs

would not have paid for the tests Serodynamics performed absent the Sero Defendants’ alleged

fraud and misrepresentations. Consequently, the Court cannot say the factual basis for Ms.




                                                3

        Case 5:18-cv-06037-DGK Document 620 Filed 08/16/21 Page 3 of 4
Fortune’s testimony—that is, the factual assumption in her damages model that the Serodynamics

tests had no value—is fundamentally unreliable, so her expert testimony is admissible.

       Accordingly, the Sero Defendants Motion to Partially Strike Expert Opinions and Proffered

Testimony of Karen B. Fortune is DENIED.

       IT IS SO ORDERED.

Date: August 16, 2021                               /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                               4

        Case 5:18-cv-06037-DGK Document 620 Filed 08/16/21 Page 4 of 4
